Arturo Zepeda Arredondo,
                                                                  CUSA KBC, LLC d/b/a
                                                                      Kerrville Bus /s



                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 13, 2014

                                    No. 04-13-00646-CV

                       Robert Ray PEREZ and Rhonda Lee Arevalo,
                                      Appellants

                                             v.

       Arturo Zepeda ARREDONDO, CUSA KBC, LLC d/b/a Kerrville Bus Company,
                                  Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 10-07-15670-CV
                           Joaquin Villarreal III, Judge Presiding


                                      ORDER
       The Appellee’s Second Motion for Extension of Time to file Brief is hereby GRANTED.
Time is extended to June 25, 2014.


                                                  ___________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court